 

Exhibit 10.3

 

AMENDMENT NO. 2 TO LOAN, GUARANTY AND SECURITY AGREEMENT

 

This Amendment No. 2 to Loan, Guaranty and Security Agreement (this “Amendment”)
is entered into as of this 3rd day of July, 2019, by and among Cinedigm Corp.
(“Borrower”), the other Loan Parties set forth on the signature pages hereto
(together with Borrower, collectively “Loan Parties”) and East West Bank
(“Lender”).

 

RECITALS

 

WHEREAS, Loan Parties and Lender are parties to that certain Loan, Guaranty and
Security Agreement dated as of March 30, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lender provides Borrower with certain financial
accommodations.

 

WHEREAS, the Borrower has the following subsidiaries which are required to
become Loan Parties under the Loan Agreement and such entities desire to become
Loan Parties: Comic Blitz II LLC, Viewster, LLC, Matchpoint Digital, LLC and Con
TV, LLC (the “Joining Parties” and each a “Joining Party”)

 

WHEREAS, the Borrower has requested and Lender has agreed to amend the Loan
Agreement as provided herein, in each case, subject to the terms and conditions
of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by each of the
parties hereto of their respective promises and obligations under the Loan
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

 

2.          Amendments to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Loan Agreement is hereby
amended as shown in Exhibit A hereto.

 

3.          Joinder to the Agreement. Each of the Joining Parties represents and
warrants that it has received a copy of (i) the Loan Agreement, and (ii) each
other Loan Document. Each Joining Party agrees that, upon its execution hereof,
it will become a Guarantor and a Loan Party under the Loan Agreement as amended
hereby, and hereby expressly, and jointly and severally, assumes all obligations
and liabilities of a Guarantor and a Loan Party thereunder to the same extent as
if such Joining Party had been a Guarantor and a Loan Party thereunder on
original date thereof. Each reference to a “Guarantor”, “Guarantors” and/or
“Loan Party” and the “Loan Parties” contained in this Amendment, the Loan
Agreement and each other Loan Document shall, and shall be deemed to, include a
reference to each Joining Party. Each Joining Party hereby makes and undertakes,
as the case may be, each covenant, representation and warranty, solely as they
relate to such Joining Party, made by each Guarantor and/or Loan Party in the
Loan Agreement and each other Loan Document, in each case as of the date hereof,
and agrees to be bound by all covenants, agreements and obligations of a
Guarantor and/or Loan Party pursuant to the Loan Agreement and all other Loan
Documents to which it is or becomes a party. Notwithstanding the foregoing, each
Joining Party represents and warrants to the Bank that this Amendment has been
duly authorized, executed and delivered by it.

 

  

 

 

4.           Conditions Precedent to Effectiveness. This Amendment shall become
effective upon the satisfaction of each of the following conditions (such date
the “Second Amendment Effective Date”):

 

(a)           Lender’s receipt of this Amendment duly executed on behalf of each
Loan Party;

 

(b)          Lender’s receipt of any and all outstanding fees and expenses of
Lender (to include without limitation, all fees and expenses of counsel to
Lender) due to Lender from the Borrower pursuant to Section 2.6 of the Loan
Agreement;

 

(c)          Lender’s receipt of an officer’s certificate of each Joining Party
with respect to incumbency and resolutions authorizing the execution and
delivery of this Amendment and the Loan Agreement;

 

(d)          Lender’s receipt of current SOS Reports indicating that except for
Permitted Liens, there are no other security interests or Liens of record in the
Collateral;

 

(e)          All financial statements required to be submitted in accordance
with Section 9.2 of the Loan Agreement, and such other updated financial
information as Bank may reasonably request;

 

(f)          Lender’s receipt of a current Compliance Certificate in accordance
with Section 9.2 of the Loan Agreement;

 

(g)          Lender’s receipt of a Perfection Certificate dated as of the date
hereof;

 

(h)          Lender’s receipt of such other documents or certificates, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate; and

 

(i)          the absence of any defaults or Events of Default, except with
respect to those herein waived to the extent waived herein.

 

5.           Representations, Warranties and Covenants. Each Loan Party
(including each Joining Party) hereby represents, warrants and agrees as
follows:

 

(a)          This Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as the enforceability thereof may be subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors generally.

 

(b)          Upon the effectiveness of this Amendment, such Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement, as amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of Second Amendment
Effective Date (except to the extent any such representation or warranty
expressly relates only to an earlier and/or specified date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier and/or specified date).

 

(c)          No Event of Default or event or condition that would, with any
notice and/or lapse of time, constitute an Event of has occurred and is
continuing or would exist after giving effect to this Amendment.

 

2

 

 

(d)          As of the date hereof, no Loan Party has any defense, counterclaim
or offset with respect to the Loan Agreement or any other Loan Document.

 

6.           Effect on the Loan Agreement.

 

(a)          Upon the effectiveness hereof, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to the Loan Agreement as amended hereby.

 

(b)          Except as specifically provided herein, the Loan Agreement and all
other Loan Documents, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(c)          Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender, nor constitute a waiver of any provision of the Loan
Agreement or any other Loan Documents.

 

7.           Governing Law. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of California.

 

8.           Release. Borrower and each other Loan Party intends and agrees that
this Amendment will be effective as a full, final and general release of and
from all matters related to the Loan Agreement and/or any related documents as
against Lender, and/or Lender’s predecessors-in-interest, predecessors,
successors, representatives, parents, subsidiaries, affiliates, divisions,
officers, directors, shareholders, agents, accountants, servants, employees and
attorneys, (collectively, the “Lender Parties”), and any and all claims or
defenses any such Loan Party may have with respect to the obligations under the
Loan Agreement and/or any related documents and/or the negotiation, execution,
and performance of, and any act or omission by the Lender Parties related
thereto. Each Loan Party acknowledges and agrees that the Lender Parties have
not made any oral representations contrary, or supplemental, to any written
terms of this Amendment. Each Loan Party, therefore, fully and forever releases,
discharges, indemnifies and holds harmless the Lender Parties from any and all
claims, demands, actions or causes of action that such Loan Party may, or might,
have against the Lender Parties, whether known or unknown, foreseen or
unforeseen, by reason of any damages or injuries whatever sustained by any Loan
Party, and occasioned directly, or indirectly, by any act or omission of the
Lender Parties arising out of or in connection with the Loan Agreement and/or
any related documents from the beginning of time until the execution of this
Amendment. In furtherance thereof, each Loan Party acknowledges that such Loan
Party is familiar with, and that Loan Parties’ attorney(s) of record, if any,
has advised Loan Parties of, California Civil Code §1542, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of execution of the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

Each Loan Party expressly waives and releases any right or benefit which such
Loan Party has or may in the future have under California Civil Code §1542 to
the fullest extent that such rights or benefits may be lawfully waived and
released.

 

  /s/ GL   Loan Party initials

 

3

 

 

Further, each Loan Party acknowledges that such Loan Party may hereafter
discover facts different from or in addition to those facts now known or
believed by such Loan Party to be true with respect to any or all of the matters
covered by this Amendment, and each Loan Party agrees that this Amendment will
nevertheless be binding and remain in full and complete force and effect.

 

9.           Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

10.         Counterparts; Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile or other
electronic transmission shall be deemed to be an original signature hereto.

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

  LOAN PARTIES:       CINEDIGM CORP.

 

  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo   Title: Chief Operating
Officer

 

  ADM CINEMA CORPORATION

 

  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo   Title:  

 

  VISTACHIARA PRODUCTIONS, INC.

 

  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo     Title: Secretary

 

  VISTACHIARA ENTERTAINMENT, INC.

 

  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo   Title: Secretary

 

  CINEDIGM ENTERTAINMENT CORP.

 



  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo   Title: Senior Vice
President

 

  CINEDIGM ENTERTAINMENT HOLDINGS, LLC

 

  By /s/ Gary S. Loffredo     Name: Gary S. Loffredo   Title: Secretary

 

  CINEDIGM HOME ENTERTAINMENT, LLC

 

  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo   Title: Secretary

 

5

 



 

  DOCURAMA, LLC         By /s/ Gary S. Loffredo   Name: Gary S. Loffredo  
Title: Senior Vice President

  

  DOVE FAMILY CHANNEL, LLC         By /s/ Gary S. Loffredo   Name:  Gary S.
Loffredo   Title: Senior Vice President

 



  CINEDIGM OTT HOLDINGS, LLC         By /s/ Gary S. Loffredo     Name:  Gary S.
Loffredo     Title: Senior Vice President

 

  CINEDIGM PRODUCTIONS, LLC         By /s/ Gary S. Loffredo   Name: Gary S.
Loffredo   Title:  

 

  COMIC BLITZ II LLC         By /s/ Gary S. Loffredo         Name: Gary S.
Loffredo   Title: Senior Vice President

 

  VIEWSTER, LLC         By /s/ Gary S. Loffredo   Name: Gary S. Loffredo  
Title: Chief Operating Officer

 

  MATCHPOINT DIGITAL, LLC         By /s/ Gary S. Loffredo   Name: Gary S.
Loffredo   Title: Chief Operating Officer

 

6

 

 

  CON TV, LLC

 

  By /s/ Gary S. Loffredo   Name: Gary S. Loffredo      Title: Secretary

 

7

 

  

  LENDER:       EAST WEST BANK

 

  By: /s/ Robert Mostert   Name: Robert Mostert  



Title:

Vice President



  



8

 

 

Exhibit A 

 

LOAN, GUARANTY AND SECURITY AGREEMENT

 

This LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is entered into as
of March 30, 2018, by and among East West Bank (“Bank”), Cinedigm Corp., a
Delaware corporation (“Borrower”), ADM Cinema Corporation d/b/a the Pavilion
Theatre, a Delaware corporation (“ADM”), Vistachiara Productions Inc., d/b/a The
Bigger Picture, a Delaware corporation (“Vistachiara Productions”), Vistachiara
Entertainment, Inc., a Delaware corporation (“Vistachiara Entertainment”),
Cinedigm Entertainment Corp., a New York corporation (“Cinedigm Entertainment”),
Cinedigm Entertainment Holdings, LLC, a Delaware limited liability company
(“Cinedigm Entertainment Holdings”), Cinedigm Home Entertainment, LLC, a
Delaware limited liability company (“Cinedigm Home Entertainment”), Docurama,
LLC, a Delaware limited liability company (“Docurama”), Dove Family Channel,
LLC, a Delaware limited liability company (“Dove”), Cinedigm OTT Holdings, LLC,
a Delaware limited liability company (“Cinedigm OTT”), Comic Blitz II LLC, a
Delaware limited liability company, Viewster, LLC, a Delaware limited liability
company, Matchpoint Digital, LLC, a Delaware limited liability company, Con TV,
LLC, a Delaware limited liability company, and Cinedigm Productions, LLC, a
Delaware limited liability company (“Cinedigm Productions”, and, together with
ADM, Vistachiara Productions, Vistachiara Entertainment, Cinedigm Entertainment,
Cinedigm Entertainment Holdings, Cinedigm Home Entertainment, Docurama, Dove,
Cinedigm OTT, Comic Blitz II LLC, Viewster, LLC, Matchpoint Digital, LLC, and
Con TV, LLC individually and collectively, the “Guarantor” and, together with
the Borrower, collectively, the “Loan Parties” and each a “Loan Party”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

In consideration of the agreement of Bank to make the Advances to Borrower,
Guarantor is willing to guaranty the full payment and performance by Borrower of
all of its obligations hereunder and under the other Loan Documents, all as
further set forth herein.

 

Guarantor is a subsidiary of Borrower and will obtain substantial direct and
indirect benefit from the Advances made by Bank to Borrower under the Loan
Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1.            DEFINITIONS AND CONSTRUCTION.

 

1.1       Definitions. As used in this Agreement, all capitalized terms shall
have the definitions set forth on Exhibit A. Any term used in the Code and not
defined herein, whether or not capitalized, shall have the meaning given to the
term in the Code.

 

1.2       Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP. The term “financial statements” shall include
the accompanying notes and schedules.

 

2.           LOAN AND TERMS OF PAYMENT.

 

2.1          Credit Extensions.

 

(a)         Promise to Pay. Borrower promises to pay to Bank, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at the times and at the interest
rates in accordance with the terms hereof.

 

9

 

 

(b)          Advances Under Revolving Line.

 

(i)       Amount. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances in an aggregate outstanding principal
amount at any time outstanding not to exceed the lesser of (A) the Revolving
Line or (B) the Borrowing Base as determined by the Bank in accordance with this
Agreement and based on the most recent Borrowing Base Certificate delivered to
the Bank pursuant to Section 3.2(a) or Section 9.1(b). Amounts borrowed pursuant
to this Section 2.1(b) may be repaid and reborrowed at any time without penalty
or premium prior to the Revolving Maturity Date, at which time all Advances
under this Section 2.1(b) together with all accrued but unpaid interest and fees
thereon shall be immediately due and payable.

 

(ii)       Form of Request. Whenever Borrower desires an Advance, Borrower will
notify Bank by facsimile transmission or telephone no later than 12:00 p.m.,
Noon, Pacific time, on the Business Day that the Advance is to be made. Each
such notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit C. Bank is authorized to make Advances under
this Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. Bank shall be entitled to rely on any facsimile or telephonic
notice given by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof, and Borrower shall indemnify and hold Bank
harmless for any damages or loss suffered by Bank as a result of such reliance.
Bank will credit the amount of Advances made under this Section 2.1(b) to
Borrower’s deposit account.

 

2.2          Overadvances. If the aggregate principal amount of the outstanding
Advances at any time exceeds the lesser of the Revolving Line or the Borrowing
Base as determined by the Bank in accordance with this Agreement and based on
the most recent Borrowing Base Certificate delivered to the Bank pursuant to
Section 3.2(a) or Section 9.1(b), Borrower shall promptly (but in any event
within three days) after delivery of such Borrowing Base Certificate or the
occurrence of such event, pay to Bank, in cash, the amount of such excess.

 

2.3          Interest Rates, Payments, and Calculations.

 

(a)          Interest Rate. Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof, at a rate equal
to, at the Borrower’s option, either (i) fifty one-hundredths of one percent
(0.50%) above the Prime Rate or (ii) three and twenty-five one hundredths of one
percent (3.25%) above the LIBOR Rate. The Borrower shall notify the Bank not
later than the first (1st) Business Day of each calendar month as to what option
it has chosen to be in effect for the entire month; provided that (i) such
election shall apply to all Advances and (ii) if the Borrower fails to deliver a
timely notice of its choice in accordance with this sentence for any month, the
Borrower shall be deemed to have chosen the option set forth in clause (i) of
the immediately preceding sentence.

 

(b)         Default Rate. All Obligations shall bear interest, from and after
the occurrence and during the continuance of an Event of Default under Section
11.1 or Section 11.5, or at the Bank’s option any other Event of Default, at a
rate equal to four percent (4.00%) above the interest rate applicable
immediately prior to the occurrence of the Event of Default.

 

(c)          Payments.

 

(i)       Interest hereunder shall be due and payable on the last calendar day
of each calendar month during the term hereof. Upon the occurrence and during
the continuance of an Event of Default, Bank may, at its option, charge such
interest, all Bank Expenses, and all Periodic Payments against any of Borrower’s
deposit accounts or against the Revolving Line, and if charged against the
Revolving Line those charges shall thereafter be deemed to be Advances and shall
thereafter accrue interest at the rate then applicable hereunder. Without
limiting the foregoing, any interest not paid when due and not charged against
the Borrower’s deposit accounts shall, subject to Section 2.1(b)(i), be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.

 

10

 

 

(ii)       In addition to any other payments or amounts due and payable
hereunder, Borrower shall pay to Bank, without interest, an amount equal to the
Digital Account Adjustment Amount in installments of $300,000 per month until
all Advances and interest thereon have been paid in full (with the last
installment being in the amount necessary to pay such Digital Account Adjustment
Amount in full), with each such installment being due and payable on the first
calendar day of each calendar month during the term hereof and, beginning July
1, 2019. Any such payment shall be applied to the Obligations as described in
Section 2.5 below. No amount payable under this Section 2.3(c)(ii) shall be
considered to be an Advance or Credit Extension for any purpose, including
without limitation in determining the aggregate principal amount of Advances
outstanding under Section 2.1 or 2.2. For the avoidance of doubt, as of the
opening of business on July 3, 2019, the aggregate outstanding principal amount
of the Advances as of the close of business of the immediately preceding day
shall be deemed to be reduced by an amount equal to the Digital Account
Adjustment Amount.

 

2.4          Computation. In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate, is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents based on the Prime Rate shall be computed on the basis of a three
hundred sixty-five or three hundred sixty-six (365/6) day year, as the case may
be, for the actual number of days elapsed. All interest chargeable under the
Loan Documents based on the LIBOR Rate and the unused line fee pursuant to
Section 9.10 shall be computed on the basis of a three hundred sixty (360) day
year for the actual number of days elapsed.

 

2.5          Crediting Payments. Unless an Event of Default has occurred and is
continuing, Bank shall credit a wire transfer of funds, check or other item of
payment (including payments made under Section 2.3(c)(ii) above) to such
Obligation as Borrower specifies. After the occurrence and during the
continuance of an Event of Default, Bank shall have the right, in its sole
discretion, to immediately apply any wire transfer of funds, check, or other
item of payment Bank may receive to conditionally reduce Obligations, but such
applications of funds shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 2:00 PM Pacific time shall be deemed to have been received by Bank
as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

 

2.6          Bank Expenses and Fees. On the Closing Date, Borrower shall pay to
Bank all Bank Expenses incurred through the Closing Date (up to a maximum of
$200,000 in the aggregate), and, after the Closing Date, shall pay to Bank all
Bank Expenses, as and when they become due. On the Closing Date Borrower shall
pay to Bank a loan fee of Seventy-One Thousand Two-Hundred Fifty Dollars
($71,250.00), which, for greater certainty, together with the Bank Expenses then
due, may be paid by way of an Advance under the Revolving Line.

 

2.7          Term. This Agreement shall become effective on the Closing Date and
shall continue in full force and effect for so long as any Obligations remain
outstanding or Bank has any obligation to make Credit Extensions under this
Agreement which obligation shall terminate on the Revolving Maturity Date.
Notwithstanding the foregoing, (a) Bank shall have the right to terminate its
obligation to make Credit Extensions under this Agreement immediately upon the
occurrence and during the continuance of an Event of Default and (b) Borrower
shall have the right to terminate this Agreement at any time (including without
limitation, upon the occurrence of a Change in Control) so long as Borrower pays
in full all outstanding Obligations as of such date of termination. In addition,
Borrower shall have the right at any time and from time to time, upon not less
than three (3) Business Days’ notice to the Bank, to reduce permanently the
amount of the Revolving Line, provided that after giving effect to any such
reduction, the aggregate outstanding principal amount of the Credit Extensions
shall not exceed the amount of the lesser of (i) Revolving Line and (ii) the
Borrowing Base as determined by the Bank in accordance with this Agreement and
based on the most recent Borrowing Base Certificate delivered to the Bank
pursuant to Section 3.2(a) or Section 9.1(b).

 

11

 

 

3.           CONDITIONS OF LOANS.

 

3.1         Conditions Precedent to Initial Credit Extension. The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a)          this Agreement;

 

(b)         an officer’s certificate of Borrower and each Guarantor with respect
to incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)         UCC National Form Financing Statements for Borrower and each
Guarantor;

 

(d)         agreement to furnish insurance;

 

(e)          payment of fees and Bank Expenses then due specified in Section
2.5;

 

(f)          current SOS Reports indicating that except for Permitted Liens,
there are no other security interests or Liens of record in the Collateral;

 

(g)       current financial statements, including audited statements for
Borrower’s and each Guarantor’s most recently ended fiscal year, together with
an unqualified opinion, company prepared consolidated and consolidating balance
sheets and income statements for the most recently ended month in accordance
with Section 9.1, and such other updated financial information as Bank may
reasonably request;

 

(h)       current Compliance Certificate in accordance with Section 9.1;

 

(i)       a Perfection Certificate; and

 

(j)       such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

 

3.2         Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)          timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1 and a Borrowing Base Certificate as provided in Section 9.1(b);
provided that if the Borrower submits a Borrowing Base Certificate with the
Payment/Advance Form that shows that the Borrowing Base has increased since the
most recent Borrowing Base Certificate delivered pursuant to Section 9.1(b), the
Borrowing Base Certificate submitted with the Payment/Advance Form shall control
for purposes of Bank’s determination of the Borrowing Base in connection with
the Credit Extension then being requested;

 

(b)         receipt by Bank of an executed Disbursement Letter substantially in
the form of Exhibit F attached hereto; and

 

12

 

 

(c)          the representations and warranties contained in Article 6 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower and each Guarantor on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2(c).

 

4.           CREATION OF SECURITY INTEREST.

 

4.1           Grant of Security Interest. Each Loan Party grants and pledges to
Bank a continuing security interest in all of such Loan’s Party right, title and
interest in and to all Collateral whether now owned or hereafter acquired to
secure prompt repayment of any and all Obligations and to secure prompt
performance by each Loan Party of each of its covenants and duties under the
Loan Documents. Except as set forth in the Schedule, subject to Permitted Liens,
such security interest constitutes a valid, first priority security interest in
the presently existing Collateral, and will constitute a valid, first priority
security interest in later-acquired Collateral. Notwithstanding any termination
of this Agreement, Bank’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.

 

13

 

 

4.2          Perfection of Security Interest. Each Loan Party authorizes Bank to
file at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of the Loan Parties of the kind pledged hereunder, and
(ii) contain any other information required by the Code for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether any Loan Party is an organization, the type of
organization and any organizational identification number issued to such Loan
Party, if applicable. Any such financing statements may be filed by Bank at any
time in any jurisdiction that the Bank reasonably deems necessary or appropriate
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Each Loan Party shall from time to time endorse and deliver to
Bank, at the request of Bank, all Negotiable Collateral and other documents that
Bank may reasonably request, in form reasonably satisfactory to Bank, to perfect
and continue perfection of Bank’s security interests in the Collateral and in
order to fully consummate all of the transactions contemplated under the Loan
Documents; provided that unless an Event of Default has occurred and is
continuing, no Loan Party will be required to endorse and deliver to the Bank
any item of Negotiable Collateral having a value less than $50,000.00
individually. Where Collateral having a value in excess of $250,000.00 in the
case of clause (i) below, and in excess of $50,000.00 in the case of clause (ii)
below is in possession of a third party bailee, such Loan Party shall use
commercially reasonable efforts to take such steps as Bank reasonably requests
for Bank to (i) obtain an acknowledgment, in form and substance reasonably
satisfactory to Bank, of the bailee that the bailee holds such Collateral for
the benefit of Bank, and (ii) obtain “control” of any Collateral consisting of
investment property, deposit accounts, letter-of-credit rights or electronic
chattel paper (as such items and the term “control” are defined in Revised
Article 9 of the Code) by causing the securities intermediary or depositary
institution or issuing bank to execute a control agreement in form and substance
reasonably satisfactory to Bank. No Loan Party will create any chattel paper
having a value in excess of $50,000.00 without placing a legend on the chattel
paper reasonably acceptable to Bank indicating that Bank has a security interest
in the chattel paper. Each Loan Party from time to time may deposit with Bank
specific cash collateral to secure specific Obligations; such Loan Party
authorizes Bank to hold such specific balances in pledge and to decline to honor
any drafts thereon or any request by such Loan Party or any other Person to pay
or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.

 

4.3          Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice and without
unreasonable interference with such Loan Party’s business, from time to time
during any Loan Party’s usual business hours but no more than once a year for
any Loan Party (unless an Event of Default has occurred and is continuing), to
inspect such Loan Party’s Books and to make copies thereof and to check, test,
and appraise the Collateral in order to verify any such Loan Party’s financial
condition or the amount, condition of, or any other matter relating to, the
Collateral.

 

4.4           Collection Account. Borrower shall maintain deposit account number
[ ] with the Bank (the “Collection Account”). Promptly after the Closing Date,
the Borrower shall cause each Loan Party to (a) instruct all payments with
respect to Accounts due to such Loan Party to made directly to the Collection
Account and (b) use commercially reasonable efforts to cause all such payments
to be made by the relevant Account debtors directly to the Collection Account
(and if any such payments are received other than through a direct payment to
the Collection Account, Cinedigm shall cause such payment to be transferred to
the Collection Account within two Business Days of receipt). Unless an Event of
Default has occurred and is continuing, at 5:00 PM Pacific time each Business
Day, if any Obligations remain outstanding, the Bank shall apply all amounts
then on deposit in the Collection Account in excess of $600,000 to the payment
of such Obligations as Borrower specifies. Upon the occurrence and during the
continuance of an Event of Default, all amounts in the Collection Account shall,
in Bank’s sole discretion, be applied to the payment of any Obligations, whether
then due or not, in such order or at such time of application as Bank may
determine in its sole discretion and no amounts shall be swept to other accounts
unless the Bank agrees in writing to such a sweep in its sole discretion. Except
to the extent (but only to the extent) caused by the Bank’s gross negligence or
willful misconduct, Bank shall not be liable for any loss or damage which
Borrower may suffer as a result of Bank’s processing of items or its exercise of
any other rights or remedies under this Agreement, including without limitation
indirect, special or consequential damages, loss of revenues or profits, or any
claim, demand or action by any third party arising out of or in connection with
the processing of items or the exercise of any other rights or remedies under
this Agreement. Borrower shall indemnify and hold Bank harmless from and against
all such third party claims, demands or actions, and all related expenses or
liabilities, including, without limitation, attorney’s fees and including
claims, damages, fines, expenses, liabilities or causes of action of whatever
kind resulting from Bank’s own negligence except to the extent (but only to the
extent) caused by Bank’s gross negligence or willful misconduct.

 

14

 

 

5.            Guaranty.

 

5.1          Unconditional Guaranty of Payment. In consideration of the
foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Bank the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations.
Guarantor agrees that it shall execute such other documents or agreements and
take such action as Bank shall reasonably request to effect the purposes of this
Guaranty. If there is more than one Guarantor hereunder, such Guarantors shall
be jointly and severally obligated for the such guarantees provided for herein.

 

5.2          Separate Obligations. These obligations are independent of
Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).

 

6.            REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants as follows:

 

6.1          Due Organization and Qualification. Each such Loan Party is an
entity duly existing under the laws of the jurisdiction in which it is organized
and qualified and licensed to do business in any state in which the conduct of
its business or its ownership of property requires that it be so qualified,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.

 

6.2          Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within such Loan Party’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in such Loan Party’s organizational documents, nor will they
constitute an event of default under any material agreement by which such Loan
Party is bound. No Loan Party is in default under any agreement by which it is
bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

 

6.3          Collateral. Each Loan Party has rights in or the power to transfer
the Collateral, and its title to the Collateral is free and clear of Liens,
adverse claims, and restrictions on transfer or pledge except for Permitted
Liens. The Eligible Accounts are bona fide existing obligations. The property or
services giving rise to such Eligible Accounts has been delivered or rendered to
the account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor. No Loan Party has received notice of actual or
imminent Insolvency Proceeding of any account debtor whose accounts are included
in any Borrowing Base Certificate as an Eligible Account. No licenses or
agreements giving rise to such Eligible Accounts is with any Prohibited
Territory or with any Person organized under the laws of a Prohibited Territory
or doing business with a Loan Party from a location in a Prohibited Territory.

 

6.4          Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, during the last five (5) years prior to the Closing Date, no Loan
Party has done business under any name other than that specified on the
signature page hereof, and its exact legal name is as set forth in the first
paragraph of this Agreement. The chief executive office of each Loan Party is
located in the Chief Executive Office State at the address indicated in Section
13 hereof.

 

6.5          Actions, Suits, Litigation, or Proceedings. Except as set forth in
the Schedule, there are no actions, suits, litigation or proceedings, at law or
in equity, pending by or against any Loan Party or any Subsidiary before any
court, administrative agency, or arbitrator in which a likely adverse decision
could reasonably be expected to have a Material Adverse Effect.

 

15

 

 

6.6          No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to each Loan Party
that are delivered by any Loan Party to Bank fairly present in all material
respects such Loan Party’s consolidated and consolidating financial condition as
of the date thereof and each such Loan Party’s consolidated and consolidating
results of operations for the period then ended. There has not been a material
adverse change in the consolidated or in the consolidating financial condition
of Borrower since the date of the most recent of such financial statements
submitted to Bank.

 

6.7          Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

 

6.8          Compliance with Laws and Regulations. Borrower and each Loan Party
have in all material respects met the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA. No event has occurred
resulting from Borrower’s failure to comply with ERISA that is reasonably likely
to result in Borrower’s incurring any liability that could reasonably be
expected to have a Material Adverse Effect. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940. Borrower is not engaged principally, or
as one of the important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).
Borrower has complied in all material respects with all the provisions of the
Federal Fair Labor Standards Act. Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect. Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect. Borrower and each Loan Party have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes could not reasonably be expected to have a Material
Adverse Effect.

 

6.9          Subsidiaries. Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

 

6.10         Government Consents. Borrower and each Loan Party have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

6.11         [Reserved].

 

6.12         Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which such
representation, warranty or statement was made, it being recognized by Bank that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results.

 

16

 

 

6.13        Guarantor hereby represents and warrants that:

 

(a)          This Agreement is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.

 

(b)         Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind.

 

(c)         To ensure the legality, validity, enforceability or admissibility
into evidence of this Agreement in each of the jurisdictions in which Guarantor
is incorporated or organized and any jurisdiction in which Guarantor conducts
business, except for actions necessary to perfect the security interests granted
hereunder or actions necessary in connection with the disposition of Collateral
that constitutes securities under applicable securities laws, it is not
necessary that (i) this Agreement be filed or recorded with any court or other
authority in such jurisdiction, (ii) any other filings, notices, authorizations,
approvals be obtained or other actions taken, or (iii) any stamp or similar tax
be paid on or with respect to this Agreement, or, if any of the foregoing
actions are necessary, they have been duly taken.

 

(d)         Neither Guarantor nor its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under applicable law.

 

(e)          The incurrence of Guarantor’s obligations under this Agreement will
not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.

 

7.            General Waivers. Guarantor waives:

 

(a)          Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy. Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.

 

(b)         Any defenses from disability or other defense of Borrower or from
the cessation of Borrower’s liabilities, other than the defense of payment or
performance of the obligations in question.

 

(c)         Any setoff, defense or counterclaim against Bank.

 

(d)         Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until
Borrower’s obligations to Bank have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrower.

 

(e)         Any right to enforce any remedy that Bank has against Borrower.

 

(f)          Any rights to participate in any security held by Bank.

 

(g)          Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Bank. Guarantor is responsible
for being and keeping itself informed of Borrower’s financial condition.

 

(h)          The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise, other than the Bank’s gross
negligence or willful misconduct.

 

17

 

 

(i)           The benefit of California Civil Code Section 2815 permitting the
revocation of this Agreement as to future transactions and the benefit of
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899 and 1432 with respect to certain suretyship defenses.

 

8.            REINSTATEMENT. Notwithstanding any provision of this Agreement to
the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any such payment must be rescinded or
restored shall be made by Bank in its sole discretion; provided, however, that
if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Bank from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such litigation.
To the extent any payment is rescinded or restored, Guarantor’s obligations
hereunder shall be revived in full force and effect without reduction or
discharge for that payment. Guarantor’s obligations under this Section 8 shall
survive termination of this Agreement.

 

9.            AFFIRMATIVE COVENANTS.

 

Borrower and each other Loan Party covenants that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, Borrower shall do all of the following:

 

9.1          Good Standing and Government Compliance. Borrower and each other
Loan Party shall maintain its organizational existence and good standing in the
State in which such Person is organized and shall maintain qualification and
good standing in each other jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Effect, and shall
furnish to Bank the organizational identification number issued to Borrower by
the authorities of the jurisdiction in which Borrower is organized, if
applicable, (b) Borrower shall meet, and shall cause each Loan Party to meet,
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA, except to the extent the failure to meet such
requirements could not reasonably be expected to have a Material Adverse Effect
and (c) Borrower shall comply in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required thereunder where the failure to do so could reasonably be expected to
have a Material Adverse Effect. Borrower shall comply, and shall cause each Loan
Party to comply, with all statutes, laws, ordinances and government rules and
regulations to which it is subject, and shall maintain, and shall cause each of
Loan Party to maintain, in force all licenses, approvals and agreements, the
loss of which or failure to comply with which would reasonably be expected to
have a Material Adverse Effect.

 

(a)          Financial Statements, Reports, Certificates. Borrower shall deliver
to Bank: (i) as soon as available after the end of each calendar month, but in
any event not later than the last day of the next calendar month, a company
prepared consolidated and consolidating balance sheet and income statement
covering Borrower’s operations during such period, in a form reasonably
acceptable to Bank and certified by a Responsible Officer; (ii) as soon as
available, but in any event within one hundred twenty (120) days after the end
of Borrower’s fiscal year, company prepared consolidated and consolidating
financial statements of Borrower and its consolidated Subsidiaries prepared in
accordance with GAAP, consistently applied, and audited by a certified public
accountant; (iii) if applicable, copies of all statements, reports and notices
sent or made available generally by Borrower to its security holders or to any
holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with
the Securities and Exchange Commission; (iv) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000.00) or more; (v)
promptly upon receipt, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems; (vi) as soon as available, but in any event within sixty (60) days
after the end of Borrower’s fiscal year, Borrower’s financial and business
projections and budget for the immediately following year, with evidence of
approval thereof by Borrower’s board of directors; and (vii) such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time.

 

18

 

 

(b)          Borrower shall deliver to Bank a Borrowing Base Certificate signed
by a Responsible Officer in substantially the form of Exhibit D hereto, not
later than (i) the seventeenth (17th) day of each calendar month, which
Borrowing Base Certificate shall set forth information as of the end of the
immediately preceding month and (ii) the last day of each calendar month, which
Borrowing Base Certificate shall set forth information as of the end of the
immediately preceding month except that information with respect to each
Eligible Digital Transactional Receivable having a balance in excess of $100,000
for which Borrower has updated information shall be updated as of the close of
business on the Friday immediately preceding the date of such Borrowing Base
Certificate, in each case together with aged listings by invoice date of
accounts receivable and accounts payable and any evidence or indication
(including screenshots) of payments to be made during the immediately succeeding
calendar month. For the avoidance of doubt, the parties recognize that the Loan
Parties do not generally receive updated information regarding Eligible Digital
Transactional Receivables from Pluto, Inc. or Roku, Inc. other than at the end
of each calendar month.

 

(c)         Not later than the last day of the next calendar month, for each
calendar month, Borrower shall deliver to Bank a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.

 

(d)         Promptly (and in any event within five (5) Business Days) upon
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 

(e)          Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every twelve (12) months unless
an Event of Default has occurred and is continuing.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 9.1, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the Borrowing Base
Certificate and the Compliance Certificate, each bearing the physical signature
of the Responsible Officer.

 

9.2          Taxes. Borrower shall make, and cause each Loan Party to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof reasonably satisfactory
to Bank indicating that Borrower or a Loan Party has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Loan Party need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

9.3          Insurance.

 

(a)          Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain liability and other
insurance in amounts and of a type that are customary to businesses similar to
Borrower’s.

 

19

 

 

(b)         All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form reasonably satisfactory to Bank, showing Bank as an additional loss payee,
and all liability insurance policies shall show Bank as an additional insured
and specify that the insurer must give at least twenty (20) days’ notice to Bank
before canceling its policy for any reason. All policies of insurance shall be
addressed to Bank as follows: East West Bank, its Successors and / or Assigns,
PO Box 60021, City of Industry, CA 91716-0020. Upon Bank’s request, Borrower
shall deliver to Bank certified copies of the policies of insurance and evidence
of all premium payments. All proceeds payable under any such policy shall, at
Bank’s option, be payable to Bank to be applied on account of the Obligations.

 

9.4          Accounts. Commencing sixty (60) days after the Closing Date,
Borrower shall maintain all of its primary depository and operating accounts
with Bank and its primary investment accounts with Bank or Bank’s Affiliates
(covered by reasonably satisfactory control agreements). Any non-primary
accounts permitted hereunder (other than Excluded Accounts) to be maintained
outside Bank shall be subject to control agreements in form and content
reasonably acceptable to Bank.

 

9.5         Minimum EBITDA. On or prior to July 31, 2019, Borrower and Bank
shall enter into an amendment to this Agreement, in form and substance
acceptable to the Bank in its reasonable discretion, requiring Borrower to at
all times maintain a minimum EBITDA reasonably acceptable to the Bank subject to
a financial forecast to be delivered by Borrower to Bank on or before July 15,
2019.

 

9.6          Con TV Matters. On or prior to July 17, 2019, Borrower shall
provide to Bank evidence of (i) the assignment of US Trademark Registration No.
4740659 and Registration No. 4740660 from Wizard World, Inc. to Con TV, LLC in
form and substance satisfactory to the Bank in its reasonable discretion and
(ii) evidence of the filing of such assignment with the US Patent and Trademark
Office. On or prior to July 31, 2019, Con TV, LLC and Bank shall enter into
Trademark Security Agreements covering the trademarks owned by Con TV, LLC.

 

9.7          Creation/Acquisition of Subsidiaries. In the event Borrower or any
Loan Party creates or acquires any Subsidiary (other than an Excluded
Subsidiary), Borrower and such Loan Party shall promptly notify Bank of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Bank to cause each such domestic Subsidiary to
guarantee the Obligations of Borrower under the Loan Documents and grant a
continuing pledge and security interest in and to the collateral of such
Subsidiary (substantially as described on Exhibit B hereto), and Borrower or
such Loan Party shall grant and pledge to Bank a perfected security interest in
the stock, units or other evidence of ownership of each Subsidiary (whether
foreign or domestic; provided that any pledge of interests in a foreign
Subsidiary shall be limited to 66% of the equity of such Subsidiary).

 

9.8          Use of Proceeds. The proceeds of the Advances under the Revolving
Line shall, unless otherwise consented to in writing by Bank, be used solely for
(A) the one-time repayment at closing of existing indebtedness; (B) the
acquisition and/or distribution of items of content, (C) payment of interest,
legal fees and Bank fees, (D) working capital needs and general corporate
purposes of the Borrower and its Subsidiaries and (E) Permitted Investments.

 

9.9          Unused Line Fee. Borrower shall pay to Bank an unused availability
fee equal to twenty-five hundredths of one percent (0.25%) per annum of the
daily unused portion of the Revolving Line which shall be calculated by
subtracting the amount outstanding hereunder from the Revolving Line, which fee
shall be payable quarterly in arrears on the last day of each calendar quarter,
commencing with the quarter ending June 30, 2018.

 

9.10         Valuations. Loan Parties shall make take all commercially
reasonable steps to facilitate an annual valuation by a third party valuator of
the Collateral or, if an Event of Default has occurred and is continuing, at any
time in Bank’s sole and absolute discretion. Any and all such valuations shall
be at Borrower’s expense.

 

20

 

 

9.11         Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

10.          NEGATIVE COVENANTS.

 

Borrower and each other Loan Party covenants and agrees that, so long as any
credit hereunder shall be available and until the outstanding Obligations are
paid in full or for so long as Bank may have any commitment to make any Credit
Extensions, Borrower and each such Loan Party will not do any of the following
without Bank’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed:

 

10.1         Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”) all or any part of its business or
property, or move cash balances on deposit with Bank to accounts opened at
another financial institution, other than Permitted Transfers.

 

10.2         Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. Change
its name or its jurisdiction of organization or incorporation or relocate its
chief executive office without thirty (30) days prior written notification to
Bank; replace its chief executive officer or chief financial officer without
thirty (30) days prior written notification to Bank (unless such replacement is
for cause, in which case the Loan Party will give the Bank as much notice as is
reasonably practicable under the circumstances); engage in any business, or
permit any of its Subsidiaries to engage in any business, other than or
reasonably related or incidental to the businesses currently engaged in by
Borrower and its Subsidiaries (including expansion of such activities outside
the United States); change its fiscal year end; or permit a Change of Control.

 

10.3         Mergers or Acquisitions. Merge or consolidate with or into any
other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire all or
substantially all of the capital stock or property of another Person, or enter
into any agreement to do any of the same, except where (i) such transactions do
not in the aggregate exceed Two Million Dollars ($2,000,000.00) during any
fiscal year, (ii) no Event of Default has occurred, is continuing or would exist
after giving effect to such transactions, (iii) such transactions do not result
in a Change in Control, and (iv) if Borrower is a party to the transaction,
Borrower is the surviving entity and if Borrower is not a party to the
transaction, the other Loan Party shall be the surviving entity.

 

10.4        Indebtedness. Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness other than Permitted Indebtedness, or
prepay any Indebtedness or take any actions which impose on Borrower an
obligation to prepay any Indebtedness, except Indebtedness to Bank and
prepayments due to mandatory prepayment obligations that exist with respect to
Permitted Indebtedness.

 

10.5        Encumbrances. Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, except for Permitted Liens, or
covenant to any other Person that Borrower in the future will refrain from
creating, incurring, assuming or allowing any Lien with respect to any of
Borrower’s property.

 

10.6        Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that a Loan Party may make dividends, distributions or payments
(a) other than the Borrower, to its equity holders pro rata, (b) payable solely
in equity securities and (c) paid and declared solely for the purpose of funding
the redemption, purchase or other acquisition or retirement for value by any
Loan Party of its stock from any present or former employee, director or officer
(or the assigns, estate, heirs or current or former spouses thereof) upon the
death, disability or termination of employment of such employee, director or
officer, in each case as long as an Event of Default does not exist and would
not exist after giving effect to such dividend, distribution or payment.

 

21

 

 

10.7        Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person other than Permitted Investments, or maintain a
securities account holding $50,000 or more with a Person other than Bank or
Bank’s Affiliates unless such Person has entered into a control agreement with
Bank, in form and substance reasonably satisfactory to Bank, or suffer or permit
any domestic Subsidiary (other than an Excluded Subsidiary) to be a party to, or
be bound by, an agreement that restricts such Subsidiary from paying dividends
or otherwise distributing property to Borrower. Further, Borrower shall not
enter into any license or agreement with any Prohibited Territory or with any
Person organized under the laws of a Prohibited Territory or doing business with
a Loan Party from a location in a Prohibited Territory.

 

10.8        Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for (a) transactions among Loan Parties, (b) transactions permitted under
Section 10.6, (c) reasonable compensation to directors and (d) transactions that
are in the ordinary course of the Loan Party’s business, upon fair and
reasonable terms that are no less favorable to such Loan Party than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

10.9        Subordinated Debt. Make any payment in respect of any Subordinated
Debt not existing as of the Closing Date and disclosed to the Bank in writing
prior to the Closing Date, except in compliance with the terms of such
Subordinated Debt and the terms of the subordination agreement relating to such
Subordinated Debt, or amend any provision of any document evidencing such
Subordinated Debt, except in compliance with the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

 

10.10        No Investment Company; Margin Regulation. Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

11.          EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an “Event of Default”
by Borrower under this Agreement:

 

11.1        Payment Default. If Borrower fails to pay (a) any amount of
principal as and when due or (b) any of the other Obligations within three
Business Days after the date due;

 

11.2        Covenant Default.

 

(a)          If Borrower fails to perform any obligation under Section 9.5 or
violates any of the covenants contained in Article 10 of this Agreement; or

 

(b)          If any Loan Party fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between a
Loan Party and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
thirty (30) days after Borrower receives notice thereof or any officer of
Borrower becomes aware thereof; provided, however, that if the default cannot by
its nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, so long as Borrower continues to
diligently attempt to cure such default, and within such reasonable time period
the failure to have cured such default shall not be deemed an Event of Default
but the Bank shall not be required to make any Credit Extensions (and shall be
permitted in its sole discretion to decline to make any Credit Extension) unless
and until such default is cured;

 

22

 

 

11.3        Defective Perfection. If Bank shall receive at any time following
the Closing Date an SOS Report indicating that except for Permitted Liens,
Bank’s security interest in the Collateral is not prior to all other security
interests or Liens of record reflected in the report and the security interests
or Liens in question involve an amount in excess of $250,000 in the aggregate;

 

11.4        Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within sixty (60) days (provided
that Bank shall not be required to make any Credit Extensions prior to the
dismissal of such Insolvency Proceeding);

 

11.5        Other Agreements. If there is a default or other failure to perform
in any agreement to which Borrower is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of One
Million Dollars ($1,000,000.00) or that would reasonably be expected to have a
Material Adverse Effect;

 

11.6        Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank or otherwise permitted by this
Agreement;

 

11.7        Judgments. If one or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
One Million Dollars ($1,000,000.00.00) (not covered by independent third-party
insurance as to which liability has been denied in writing by such insurance
carrier) shall be rendered against Borrower or any Loan Party and the same are
not, within thirty (30) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay (provided that but the Bank shall not
be required to make any Credit Extensions (and shall be permitted in its sole
discretion to decline to make any Credit Extension) prior to the discharge,
stay, or bonding of such judgment, order, or decree);

 

11.8        Misrepresentations. If any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document was incorrect in any material respect when made.

 

11.9       Guaranty. If any guaranty of all or a portion of the Obligations,
including, without limitation, the guaranty provisions of this Agreement, ceases
for any reason to be in full force and effect.

 

12           BANK’S RIGHTS AND REMEDIES.

 

12.1        Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default, Bank may, at its election, upon notice to the Borrower
(except with respect to an Event of Default under Section 11.4 to the extent set
forth in Section 12.1(a)), do any one or more of the following, all of which are
authorized by Borrower:

 

(a)          Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
11.4 (insolvency), all Obligations shall become immediately due and payable
without any action by Bank);

 

(b)         Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

23

 

 

(c)          Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d)          Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(e)          Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(f)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 12.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 12.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g)         Sell the Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedures set forth in the preceding two
sentences will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. If Bank sells any of the
Collateral upon credit, Borrower will be credited only with payments actually
made by the purchaser, received by Bank, and applied to the indebtedness of the
purchaser. If the purchaser fails to pay for the Collateral, Bank may resell the
Collateral and Borrower shall be credited with the proceeds of the sale;

 

(h)          Bank may credit bid and purchase at any public sale;

 

(i)           Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

 

(j)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

24

 

 

12.2        Power of Attorney.

 

Effective only upon the occurrence and during the continuance of an Event of
Default, Borrower hereby irrevocably appoints Bank (and any of Bank’s designated
officers, or employees) as Borrower’s true and lawful attorney to: (a) send
requests for verification of Accounts or notify account debtors of Bank’s
security interest in the Accounts; (b) endorse Borrower’s name on any checks or
other forms of payment or security that may come into Bank’s possession; (c)
sign Borrower’s name on any invoice or bill of lading relating to any Account,
drafts against account debtors, schedules and assignments of Accounts,
verifications of Accounts, and notices to account debtors; (d) dispose of any
Collateral; (e) make, settle, and adjust all claims under and decisions with
respect to Borrower’s policies of insurance; (f) settle and adjust disputes and
claims respecting the accounts directly with account debtors, for amounts and
upon terms which Bank determines to be reasonable; and (g) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of Borrower
where permitted by law; provided Bank may exercise such power of attorney to
sign the name of Borrower on any of the documents described in clause (g) above,
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide advances hereunder is terminated.

 

12.3        Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account and direct that any payments with respect thereto be deposited directly
into the Collections Account, if and to the extent not already so deposited
pursuant to the instructions provided by the Borrower in accordance with Section
4.4. Borrower shall collect all amounts owing to Borrower for Bank, receive in
trust all payments as Bank’s trustee, and immediately deliver such payments to
Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

12.4        Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under the Revolving Line as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 9.4 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be promptly due and payable, and shall bear interest at the then
applicable rate hereinabove provided, and shall be secured by the Collateral.
Any payments made by Bank shall not constitute an agreement by Bank to make
similar payments in the future or a waiver by Bank of any Event of Default under
this Agreement.

 

12.5        Bank’s Liability for Collateral. Bank has no obligation to clean up
or otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower, absent gross
negligence or willful misconduct on the part of the Bank.

 

12.6        No Obligation to Pursue Others. Bank has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

 

12.7        Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section 12.7
may not be waived or modified by Bank by course of performance, conduct,
estoppel or otherwise.

 

25

 

 

12.8        Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

13.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a nationally recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

 

If to Borrower or Guarantor: Cinedigm Corp.   15301 Ventura Blvd., Bldg. B, Ste.
420   Sherman Oaks, CA 91403   Attn: Chris McGurk, Chairman and Chief Executive
Officer     With a copy to: Cinedigm Corp.   45 West 36th Street, 7th Floor  
New York NY 10018   Attn: Gary S. Loffredo, Esq., President Digital Cinema &  
General Counsel     If to Bank: East West Bank   135 N. Los Robles Ave.   6th
Floor   Pasadena, CA 91101   Attn:  Robert Mostert  

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

14.       CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Los Angeles County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Each party expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each party hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to it at the address set forth in, or
subsequently provided by it in accordance with, Section 13 of this Agreement and
that service so made shall be deemed completed upon the earlier to occur of such
party’s actual receipt thereof or five (5) Business Days after deposit in the
U.S. mails, proper first class postage prepaid.

 

IF AND ONLY TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

26

 

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IF PERMITTED BY APPLICABLE LAW, if the above
waiver of the right to a trial by jury is not enforceable, the parties hereto
agree that any and all disputes or controversies of any nature between them
arising at any time shall be decided by a reference to a private judge, who is a
former or retired judge of any California Federal or State Court, mutually
selected by the parties (or, if they cannot agree, by the Presiding Judge of the
Santa Clara County, California Superior Court) appointed in accordance with
California Code of Civil Procedure Section 638, sitting without a jury, in Santa
Clara County, California; and the parties hereby submit to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Either party shall have the right to object to
the decision of the private judge and to appeal as provided for in the
California Code of Civil Procedure. Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

15.          GENERAL PROVISIONS.

 

15.1        Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion.

 

15.2        Assignments and Participations by Bank.

 

(a)          Bank shall have the right without the consent of or notice to any
Loan Party to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits hereunder,
provided that if Bank sells a participation, (a) the Loan Parties shall continue
to deal solely and directly with Bank in connection with Bank’s and its
participants’ right and obligations under the Credit Facility, (b) Bank’s rights
and obligations, and the rights and obligations of the Loan Parties, shall
remain unchanged, and (c) the consent of the participant shall not be required
(either directly, as a restraint on Bank’s ability to consent under the Loan
Documents or otherwise) for any amendments, waivers or consents with respect to
any Loan Document or to exercise or refrain from exercising any powers or rights
Bank may have under or in respect of the Loan Documents (including the right to
enforce or direct enforcement of the Obligations), except for those that would
reduce the amount of a payment, or postpone the date fixed for payment of an
amount, to which such participant would otherwise be entitled and, amendments,
consents and waivers with respect to the release of all or substantially all of
the Collateral.

 

27

 

 

(b)         Subject to paragraph (a), above, so long as no Event of Default has
occurred and is continuing, neither Bank nor any other lender may assign any of
its interests, rights and obligations under the Revolving Line without the
Borrower’s prior written consent (not to be unreasonably withheld). If Bank
shall assign any of its interests, rights or obligations, Bank shall serve as
the administrative agent under this Agreement and the Revolving Line and the
consent of lenders under the facility shall be set at the holders of a majority
of the commitment (the “Required Lenders”), except for such items as are
customary to obtain the individual consent of every lender affected thereby
(i.e. extending maturity date, modifying economic terms such as interest).
Notwithstanding the foregoing, Bank may assign all or any portion of its
interest, rights and obligations under the Credit Facility without the consent
of Borrower, (x) at any time an Event of Default has occurred and is continuing
or (y) to any affiliate of Bank (subject to the acquirer assuming the
obligations so assigned).

 

(c)         With respect to any matter to which any lender’s consent is
required, Borrower shall have the right to either one or both of the following
(x) replace any non-consenting lender with a lender satisfactory to Bank, as
administrative agent, such consent not to be unreasonably withheld or (y)
terminate the commitment of such non-consenting lender and prepay such
non-consenting lender’s outstanding loans under the facility, provided that, in
each case under this clause (y), the Required Lenders shall have consented to
such matter.

 

15.3        Indemnification. Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement and/or the Loan
Documents; and (b) all losses or Bank Expenses in any way suffered, incurred, or
paid by Bank, its officers, employees and agents as a result of or in any way
arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

15.4        Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

15.5        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

15.6        [Reserved.]

 

15.7        Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing
signed by the parties. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement and the other Loan Documents, if any, are
merged into this Agreement and the Loan Documents.

 

15.8        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of a signature page by electronic means shall be deemed to be the
equivalent of delivery of a manually executed original.

 

15.9        Survival. All covenants made in this Agreement shall continue in
full force and effect so long as any Obligations remain outstanding or Bank has
any obligation to make any Credit Extension to Borrower. The obligations of
Borrower to indemnify Bank with respect to the expenses, damages, losses, costs
and liabilities described in Section 15.2 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Bank have run.

 

28

 

 

15.10        Confidentiality. In handling any confidential information, Bank and
all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans who
have agreed to be bound by this Section 15.10, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) to
Bank’s accountants, auditors and regulators as may be required in connection
with the examination, audit or similar investigation of Bank, and (v) as Bank
may determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.

 

16.          Loan Parties’ Liability. Any Loan Party may, acting singly, request
advances hereunder. Each Loan Party hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting advances
hereunder. Each Loan Party shall be jointly and severally obligated to repay all
advances made hereunder, regardless of which Loan Party actually receives said
advance, as if each Loan Party directly received all advances. Each Loan Party
waives (a) any suretyship defenses available to it under the code or any other
applicable law, including, without limitation, the benefit of California civil
code section 2815 permitting revocation as to future transactions and the
benefit of California civil code sections 1432, 2809, 2810, 2819, 2839, 2845,
2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right to require bank to:
(i) proceed against the Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy. Bank may exercise or not
exercise any right or remedy it has against the Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting the Borrower’s liability. Notwithstanding any other provision
of this agreement or other related document, Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating borrower to the rights of bank under this agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
borrower, or any other person now or hereafter primarily or secondarily liable
for any of the obligations, for any payment made by borrower with respect to the
obligations in connection with this agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
obligations as a result of any payment made by borrower with respect to the
obligations in connection with this agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this section shall be null and void. If any payment is made to a borrower
in contravention of this section, such borrower shall hold such payment in trust
for bank and such payment shall be promptly delivered to bank for application to
the obligations, whether matured or unmatured.

 

17.          Intercreditor Agreements. By execution and delivery of this
Agreement, (a) the Bank shall be deemed to have become the First Lien Agent
party to and bound by the 2016 Intercreditor Agreement, this Agreement shall be
deemed to be the First Lien Credit Agreement under the 2016 Intercreditor
Agreement and the Loan Documents shall be deemed to be the First Lien Documents
under the 2016 Intercreditor Agreement and (b) the Bank shall be deemed to be
bound by the provisions of the 2013 Intercreditor Agreement, this Agreement
shall be deemed to be a Senior Credit Agreement under the 2013 Intercreditor
Agreement and the Loan Documents shall be deemed to be Senior Loan Documents
under the 2013 Intercreditor Agreement. Notwithstanding anything to the contrary
herein, if and to the extent any provisions of this Agreement or any other Loan
Document conflict with the terms of an Intercreditor Agreement, the terms of
such Intercreditor Agreement shall control.

 

[Balance of Page Intentionally Left Blank]

 

29

 

 

EXHIBIT A

 

DEFINITIONS

 

“2013 Intercreditor Agreement” means the Intercreditor Agreement dated as of
October 21, 2013 among the Borrower, Société Générale, as administrative agent
and collateral agent for the Senior Lenders (as defined therein), and the other
Persons signatories thereto as holders of the Borrower’s Subordinated Notes (as
defined therein).

 

“2016 Intercreditor Agreement” means the Intercreditor Agreement dated as of
July 14, 2016 between Société Générale, as administrative agent for the First
Lien Secured Parties (as defined therein) and Cortland Capital Market Services,
LLC, as agent for the Second Lien Secured Parties (as defined therein), as
acknowledged by the Loan Parties, as the same may amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.

 

“Acceptable Account Debtors” means Account debtors approved by Bank in its
reasonable discretion at any time and from time to time and specified by Bank to
Borrower in writing. Approval of any Account debtor as an “Acceptable Account
Debtor” may be withdrawn by Bank in its good faith determination upon thirty
(30) calendar days’ prior written notice.

 

“Accounts” means all presently existing and hereafter arising “accounts,” as
such term is defined in Section 9102 of the Code, contract rights, instruments
(including those evidencing indebtedness owed to Borrower by its affiliates),
general intangibles, payment intangibles, chattel paper (including electronic
chattel paper) and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods or inventory (including, without limitation, the
licensing of digital content, software and other technology) or the rendering of
services by Borrower and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by
Borrower and Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person.

 

“Bank Expenses” means all reasonable out-of-pocket costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, administration, amendment, and enforcement of the Loan
Documents; reasonable out-of-pocket Collateral audit fees; and Bank’s reasonable
attorneys’ fees and expenses (whether generated in-house or by outside counsel)
incurred in enforcing or defending the Loan Documents (including fees and
expenses of appeal), incurred before, during and after an Insolvency Proceeding,
whether or not suit is brought.

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Borrowing Base” means an amount equal to the sum of:

 

(a)eighty percent (85%) of Eligible Digital Licensing Receivables; plus

 

(b)eighty-five percent (85%) of Eligible Digital Transaction Receivables; plus

 

30

 

 

(c)eighty-five percent (85%) of Eligible Accounts from Acceptable Account
Debtors (including without limitation from Capital Christian Music Group as long
as such debtor is an Acceptable Account Debtor); plus

 

(d)eighty-five percent (85%) of Eligible Universal Receivables; plus

 

(e)ninety percent (90%) of Eligible Universal Cash; less

 

(f)such Reserves as Bank may establish in its reasonable discretion.

 

Without limiting any other rights and remedies of Bank hereunder or under the
other Loan Documents, the Borrowing Base shall be subject to Bank’s continuing
right to increase and decrease such Reserves from time to time, if and to the
extent that in Bank’s good faith credit judgment such Reserves are necessary.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or the State of New York are authorized
or required to close.

 

“Cash” means Unrestricted Cash and Cash Equivalents that are not subject to any
Lien other than Lien under the Loan Documents or, subject to the 2016
Intercreditor Agreement, the Second Lien Loan Documents.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, certificate of deposit, overnight bank deposit
or bankers’ acceptance issued or accepted by any Lender or any commercial bank
that is, in each case, rated investment grade by both S&P and Moody’s, (e)
interests in any money market fund registered under the Investment Company Act
of 1940 that (i) has substantially all of its assets invested continuously in
the types of investments referred to in clause (a), (b), (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States, and (f) other
cash equivalents determined by the Bank to have a risk equivalent to items rated
at least “A-1” by S&P or “P-1” by Moody’s and otherwise acceptable from time to
time to the Bank; provided, however, that the maturities of all obligations
specified in any of clauses (a) through (d) above shall not exceed 365 days.

 

“Change in Control” means any event or circumstance whereby (a) any person or
group of persons acting in concert acquires control of Borrower (whether
directly or indirectly); or (b) the majority of the seats (other than vacant
seats) on the Board of Directors of Borrower cease to be occupied by persons who
either (i) were members of the Board of Directors of Borrower as of the closing
of the transactions contemplated hereby or (ii) were nominated for election by
the Board of Directors of Borrower, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors. For the purpose of this definition,
“control” of Borrower means: (x) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
United States Securities and Exchange Commission thereunder as in effect on the
date of the Closing) of stock representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding stock in Borrower; (y)
the power to appoint or remove all or a majority of the members of the board of
directors of Borrower or (z) otherwise directly or indirectly to direct or have
the power to direct the affairs and policies of Borrower.

 

31

 

 

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto except
(i) to the extent the granting of a security interest therein is contrary to
applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral;
provided that in no case shall the definition of “Collateral” exclude any
Accounts, proceeds of the disposition of any property, or general intangibles
consisting of rights to payment, (ii) any leasehold property worth less than
$1,000,000 in the aggregate, (iii) any motor vehicles and other assets subject
to certificates of title, except to the extent perfection of a security interest
therein may be accomplished by the filing of UCC financing statements or an
equivalent thereof in appropriate form in the applicable jurisdiction, (iv) any
commercial tort claim as to which the claim thereunder is less than $1,000,000,
(v) any property if, for so long as and to the extent a security interest may
not be granted in such assets as a matter of applicable law or without
constituting a material breach of the terms of a lease, license, contract or
other agreement or instrument or permitting any party to terminate such lease,
license, contract, or other agreement or instrument, except, in each case under
this clause (v) to the extent that such law or the terms in such lease, license,
contract or other agreement or instrument providing for such prohibition,
breach, right of termination or default or requiring such consent, approval,
license or authorization is ineffective under the UCC or other applicable law or
principles of equity, provided further that this clause (v) shall not exclude
proceeds thereof and Accounts arising therefrom the assignment of which is
deemed effective under the UCC, (vi) any governmental licenses or permits or
franchises, charters and authorizations of a Governmental Authority if, for so
long as and to the extent the grant of a security interest therein is prohibited
or restricted by applicable law, except, in each case under this clause (vii),
to the extent that such prohibition or restriction is ineffective under the UCC
or other applicable law or principles of equity, provided that this clause (vi)
shall not exclude proceeds thereof and Accounts arising therefrom the assignment
of which is deemed effective under the UCC, (vii) equity interests in any
Excluded Subsidiary, (viii) any “intent to use” trademark application for which
a statement of use has not been filed with the United States Patent and
Trademark Office, but only to the extent that the grant of a security interest
therein would invalidate such trademark application, (ix) any letter-of-credit
rights (except to the extent constituting a supporting obligation of other
Collateral as to which perfection of a security interest therein may be
accomplished solely by the filing of a UCC financing statement in the applicable
jurisdiction (it being understood that no actions shall be required to perfect a
security interest in letter-of-credit rights, other than the filing of a UCC
financing statement), (x) any equity interest in a first-tier foreign Subsidiary
in excess of 66% of the voting stock of any first-tier foreign Subsidiary of any
Loan Party and (xi) the Excluded Accounts.

 

“Collateral State” means the state or states where the Collateral is located.

 

“Collection Account” has the meaning set forth in Section 4.4.

 

“Consolidated Net Content Advances” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis as of any date of determination, the sum,
without duplication, of (a) production costs capitalized during such period, net
of capitalized production costs charged to income during such period, (b)
advertising costs deferred during such period, net of deferred advertising costs
charged to income during such period, (c) the net cash flow impact of advance
payments made with respect to Distributed and Licensed Content pursuant to
distribution agreements during such period, (d) advances or purchase
consideration made to acquire feature films or other items of content for
distribution as Owned Library Content, net of advances amortized and charged to
income during such period, in each case as reported in Consolidated cash flow
statements in accordance with GAAP and (e) Investments in, start-up expenses
related to, and net operating losses incurred with respect to the Borrower’s
subscription-based internet distribution services that are so identified in the
Borrower’s financial reporting.

 

32

 

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business or customary indemnity obligations entered into in connection with any
acquisition or any disposition permitted hereunder. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.

 

“Credit Extension” means each Advance or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

 

“Digital Account Adjustment Amount” means $2,425,346.

 

“Distributed and Licensed Content” means theatrical feature films, television
productions and other traditional or non-traditional video content, for which a
Loan Party obtains the rights via distribution or licensing agreements or any
similar agreement to be exploited in various manners, including, but not limited
to, one or more of theatrical distribution, DVDs, Blu-Ray, internet or digital
distribution, pay-television, cable television, broadcast television and any
other content distribution medium.

 

“EBITDA” means annual consolidated earnings before interest, taxes, depreciation
and amortization for the Borrower and its Subsidiaries (other than Excluded
Subsidiaries), calculated on a trailing 12-month basis. EBITDA shall be
calculated in accordance with GAAP.

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Loan Party’s business that comply with all of the Loan Parties’ representations
and warranties to Bank set forth in Section 6.3. Unless otherwise agreed to by
Bank, Eligible Accounts shall not include the following:

 

(a)Accounts that the account debtor has failed to pay in full within ninety (90)
days of the original date due (not to exceed 120 days from the original invoice
date);

 

(b)Credit balances over one hundred twenty (120) days;

 

(c)Accounts with respect to an account debtor, ten percent (10%) of whose
Accounts the account debtor has failed to pay within one hundred twenty (120)
days of invoice date (other than with respect to Accounts owed by Netflix, Inc.,
which shall not be deemed to be Eligible Accounts if such account debtor has
failed to pay within twelve (12) months;

 

(d)Accounts with respect to an account debtor, including Subsidiaries and
Affiliates of such account debtor, whose total obligations to Borrower exceed
twenty-five percent (25%) of all Accounts to the extent that such obligations
exceed such percentage; provided that (i) Accounts for which any Subsidiaries or
Affiliates of Walmart Inc. that conduct their business through web portal/site
(including but not limited to Vudu or Walmart Now) is the account debtor shall
not be included in determining Accounts of Walmart, Inc. and (ii) Accounts for
which Walmart, Inc. is account debtor shall only be excluded hereunder if the
total obligations to Borrower with respect to such Accounts exceed (A) for all
periods prior to September 30, 2019, forty percent (40%) of all Accounts, and
(B) for the period from October 1, 2019 through October 31, 2019, thirty-nine
and one-half percent (39.5%), (C) for the period from November 1, 2019 through
November 30, 2019, thirty-nine percent (39%), (D) for the period from December
1, 2019 through December 31, 2019, thirty-eight and one-half percent (38.5%) and
(E) for all periods thereafter, thirty-eight percent (38%) of all Accounts,
except in any case as approved in writing by Bank;

 

33

 

 

(e)Accounts with respect to which the account debtor does not have its principal
place of business in the United States, except for Eligible Foreign Accounts;

 

(f)Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States, except for Accounts
of the United States if the payee has assigned its payment rights to Bank and
the assignment has been acknowledged under the Assignment of Claims Act of 1940
(31 U.S.C. 3727) or other applicable law;

 

(g)Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

 

(h)Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, demo or promotional, or
other terms by reason of which the payment by the account debtor may be
conditional;

 

(i)Accounts with respect to which the account debtor is an officer, employee,
agent or Affiliate of Borrower;

 

(j)Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrower for the performance of services or delivery of goods
which Borrower has not yet performed or delivered;

 

(k)Accounts with respect to which the account debtor bona fide disputes
liability or bona fide makes any claim with respect thereto as to which Bank
believes, in its reasonable discretion, that there may be a basis for dispute
(but only to the extent of the amount subject to such dispute or claim), or is
subject to any Insolvency Proceeding, or becomes insolvent, or goes out of
business;

 

(l)Accounts the collection of which Bank reasonably determines after inquiry and
consultation with Borrower to be doubtful and has given the Borrower at least
sixty (60) days’ notice thereof; and

 

(m)Retentions and hold-backs.

 

“Eligible Digital Licensing Receivables” means Accounts (including, but not
limited to, future billings, receivables and contractual obligations) of
Borrower from obligors (including, without limitation, OTT) with respect the
sale or licensing of Distributed and Licensed Content; provided that for
purposes of determining the amount of an Eligible Digital Licensing Receivable
that may be included for purposes of determining the Borrowing Base; Loan
Parties may include up to twelve (12) months of payments (paid, payable or
contractually obligated) on account of such Eligible Digital Licensing
Receivable.

 

“Eligible Digital Transactional Receivables” means an amount equal to 45% of
Accounts (including, but not limited to, transactions and sales reported to the
Borrower from a third-party web portal/site, automated emails, and direct email
communications from third parties) of Borrower from obligors with respect to the
sale and/or distribution of Distributed and Licensed Content and/or Owned
Library Content.

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and is
not located in an OFAC sanctioned country and that are (i) supported by one or
more letters of credit in an amount and of a tenor, and issued by a financial
institution, acceptable to Bank, (ii) insured by the Export Import Bank of the
United States, (iii) generated by an account debtor with its principal place of
business in Canada, provided that, if legally required to perfect the Bank’s
security interest in the Account or asset of the relevant Loan Party in question
or deemed to be necessary or advisable by the Bank in its sole discretion, the
Bank has perfected its security interest in the appropriate Canadian province,
or (iv) approved by Bank on a case-by-case basis. All Eligible Foreign Accounts
must be calculated in U.S. Dollars.

 

34

 

 

“Eligible Universal Cash” means all realized collections on account of Eligible
Universal Receivables that have not yet been paid to Borrower or its
Subsidiaries as shown on the most recently issued report of Universal delivered
to the Bank by the Borrower. For purposes of clarity, if the foregoing amount is
less than zero, the amount shall be deemed to be zero for the purposes of this
Agreement. For the avoidance of doubt, Eligible Universal Receivables shall not
include any Eligible Universal Cash.

 

“Eligible Universal Receivables” means (a) Accounts owing to Universal Studios
Home Entertainment LLC (“Universal”) by customers of the Loan Parties as shown
on the most recently issued report of Universal delivered to the Bank by the
Borrower; plus (b) Shout Fees as shown on the most recent report delivered to
the Bank by the Borrower based upon information on Universal’s internal system
as accessed by the Borrower; plus (c) amounts retained by Universal from such
collections referred to in clause (a) as reasonable, documented reserves for
potential future returns of home entertainment product made in the ordinary
course of business as shown on the most recently issued report of Universal
delivered to the Bank by the Borrower; minus (d) an amount equal to the sum of,
as shown on the most recently issued report of Universal delivered to the
Borrower, (i) the amount deducted by Universal during the monthly period covered
by such report to reimburse Universal for out-of-pocket costs and expenses
incurred by Universal relating to the picking, packaging and shipping of such
home entertainment product to customers, and (ii) the amount deducted by
Universal during the monthly period immediately preceding the monthly period
covered by such report to reimburse Universal for such out-of-pocket costs and
expenses. For purposes of clarity, if the foregoing amount is less than zero,
the amount shall be deemed to be zero for the purposes of this Agreement.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other Governmental Authority
pertaining to the environment or to any hazardous materials or wastes, toxic
substances, flammable, explosive or radioactive materials, asbestos or other
similar materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 11.

 

“Excluded Accounts” means any deposit account (a) into which only the only
amounts deposited are the proceeds of an issuance of stock or equity securities
by Borrower, or any option, warrant or right to purchase, acquire or subscribe
for any such stock or equity securities, or (b) used solely for (i) payroll and
accrued payroll expenses; (ii) tax payments, (iii) employee benefit accounts; or
(iv) petty cash and other accounts in the aggregate not exceeding $250,000 for
all such accounts at any time.

 

“Excluded Subsidiaries” means Cinedigm DC Holdings, LLC; Access Digital Media,
Inc.; Christie/AIX, Inc.; Cinedigm Digital Funding I, LLC; Access Digital Cinema
Phase 2 Corp.; Access Digital Cinema Phase 2 B/AIX Corp.; CDF2 Holdings, LLC;
Cinedigm Digital Funding 2, LLC; Cinedigm Digital Cinema Australia Pty Ltd;
Future Today Inc., C&F Merger Sub, Inc., and their respective Subsidiaries.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

 

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

 

35

 

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, but excluding trade payables in the ordinary course of business, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all capital lease obligations that have been or required to be accounted for as
a capital lease on a balance sheet prepared in accordance with GAAP and (d) all
Contingent Obligations, if any.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the United States Bankruptcy Code, as amended, or under
any other bankruptcy or insolvency law, including general assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intercreditor Agreements” means collectively the 2013 Intercreditor Agreement
and the 2016 Intercreditor Agreement.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“LIBOR Rate” means, for any particular day, the interest rate equivalent to
Bank’s LIBOR Rate which is the rate determined by Bank’s Treasury Desk to be the
London Interbank lending rate for a period of one month which appears on the
Bloomberg Screen B TMM Page under the heading “LIBOR Fix” as of 11:00 am (London
Time) on the first Business Day prior of each day (adjusted for any and all
assessments, surcharges and reserve requirements); provided that If at any time
LIBOR Rate is less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. If such LIBOR Rate is not available, then “LIBOR
Rate” shall be the offered quotation rate to first class banks in the London
interbank market by the Bank for deposits (for delivery on the first day of the
relevant period) in U.S. Dollars of amounts in same day funds comparable to the
principal amount of the applicable Advance for which the LIBOR Rate is then
being determined for a period of one month at approximately 11:00 a.m., London
time, on the first Business Day of such month.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended, restated, amended and restated,
modified, supplemented or extended from time to time.

 

36

 

 

“Material Adverse Effect” means any event or circumstance that, (i) has a
materially adverse effect on the business, assets, liabilities (actual or
contingent), properties, operations or condition (financial or otherwise) of the
Loan Parties, taken as a whole, (ii) materially impairs the legal right, power
or authority of any Loan Party to perform its respective obligations under the
Loan Documents to which it is a party, (iii) materially impairs the validity or
enforceability of, or materially impairs the rights, remedies or benefits
available to the Bank under the Loan Documents or (iv) has a materially adverse
effect on the Collateral or the Bank’s security interests therein or the
priority of such security interests; provided, however, that none of the
following, either alone or in combination, will constitute, or be considered in
determining whether there has been, a Material Adverse Effect: any event,
change, circumstance, effect or other matter resulting from or related to (i)
any outbreak or escalation of war or major hostilities or any act of terrorism,
(ii) changes in laws, GAAP or enforcement or interpretation thereof, (iii)
changes that generally affect the industries and markets in which Borrower and
its Subsidiaries operate, (iv) changes in financial markets, general economic
conditions (including prevailing interest rates, exchange rates, commodity
prices and fuel costs) or political conditions, (v) any failure, in and of
itself, of Borrower or any Subsidiary to meet any published or internally
prepared projections, budgets, plans or forecasts of revenues, earnings or other
financial performance measures or operating statistics (it being understood that
the facts and circumstances underlying any such failure that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be considered in
determining whether there has been a Material Adverse Effect), or (vi) any
action taken or failed to be taken pursuant to or in accordance with the Loan
Documents or at the request of, or consented to by, the Bank.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

 

“Negotiable Collateral” means Collateral regarding which a security interest
under the Code is or may be perfected by possession or control.

 

“Obligations” means all debt, principal, interest, Bank Expenses, the Digital
Account Adjustment Amount and other amounts owed to Bank by Borrower pursuant to
this Agreement or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise.

 

“OFAC” means the Office of Foreign Asset Control of the United States Treasury
Department.

 

“OTT” means the business of providing content by streaming media as a standalone
product directly to viewers over the Internet, bypassing telecommunications,
multichannel television, and broadcast television platforms that traditionally
act as a controller or distributor of such content.

 

“Owned Library Content” means theatrical feature films, television productions
and other traditional or non-traditional video content, owned by a Loan Party
and either (a) exploited by such Loan Party in various manners, including, but
not limited to, one or more of theatrical distribution, DVDs, Blu-Ray, internet
or digital distribution, pay-television, cable television, broadcast television
and any other content distribution medium or otherwise or (b) licensed by the
applicable Loan Party to a third party.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)Indebtedness of a Loan Party in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b)Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c)Indebtedness not to exceed One Million Dollars ($1,000,000.00) in the
aggregate at any time secured by a lien described in clause (c) of the defined
term “Permitted Liens,” provided such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment, property, repair or improvement
financed with such Indebtedness;

 

(d)Subordinated Debt;

 

37

 

 

(e)Indebtedness from one Loan Party to another Loan Party;

 

(f)Contingent Obligations of a Loan Party with respect to Permitted Indebtedness
of another Loan Party;

 

(g)To the extent constituting Indebtedness, endorsements for collection on
deposit and Indebtedness under Hedge Agreements not entered into for speculative
purposes; and

 

(h)Extensions, refinancings and renewals of any items of Permitted Indebtedness
otherwise permitted by this definition, provided that the principal amount is
not increased or the terms modified to impose more burdensome terms upon the
Loan Parties, taken as a whole.

 

“Permitted Investments” means:

 

(a)Investments existing on the Closing Date disclosed in the Schedule;

 

(b)(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or
Moody’s Investors Service, (iii) Bank’s certificates of deposit maturing no more
than one (1) year from the date of investment therein, (iv) Bank’s money market
accounts and (v) other Cash Equivalents;

 

(c)Repurchases of stock from former employees or directors of Borrower or its
Subsidiaries under the terms of applicable repurchase agreements (i) in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000.00) in any
fiscal year, provided that no Event of Default has occurred, is continuing or
would exist after giving effect to the repurchases, or (ii) in any amount where
the consideration for the repurchase is the cancellation of indebtedness owed by
such former employees to Borrower or such Subsidiary regardless of whether an
Event of Default exists;

 

(d)Investments accepted in connection with Permitted Transfers or transactions
permitted under Section 10.3;

 

(e)Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed One Hundred Thousand
Dollars ($100,000.00) in the aggregate in any fiscal year;

 

(f)Investments not to exceed One Million Dollars ($1,000,000.00) in the
aggregate at any time outstanding consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;

 

(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary;

 

(i)Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate in any fiscal year;

 

38

 

 

(j)Investments in additional Consolidated Net Content Advances for Distributed
and Licensed Content, Owned Library Content, Investments described in clause (e)
of the definition of Consolidated Net Content Advances, and other Investments
consistent with Borrower’s business plan and past practices;

 

(k)Investments in companies principally engaged in complimentary or similar
business activities;

 

(l)(i) endorsements for collection or deposit in the ordinary course of business
consistent with past practice, (ii) extensions of trade credit (other than to
Affiliates of the Borrower) arising or acquired in the ordinary course of
business and (iii) Investments received in settlements in the ordinary course of
business of past due receivables;

 

(m)Investments made by Borrower in C&F Merger Sub, Inc. and/or Future Today, Inc
that are financed solely by the proceeds of an issuance of stock or equity
securities by Borrower or Permitted Indebtedness incurred by Borrower; and

 

(n)Investments by any Loan Party in any other Loan Party.

 

“Permitted Liens” means the following:

 

(a)Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents;

 

(b)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves in accordance
with GAAP;

 

(c)Liens not to exceed One Million Dollars ($1,000,000.00) in the aggregate at
any one time (i) upon or in any equipment or property acquired or held by
Borrower or any of its Subsidiaries to secure the purchase price of such
equipment or property or the repair or improvement thereof or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment or property or the repair or improvement thereof, or (ii) existing on
such equipment or property at the time of its acquisition, provided that the
Lien is confined solely to the equipment or property so acquired and
improvements thereon, and the proceeds of such equipment or property;

 

(d)Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

 

(e)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 11.7 (judgments), and pledges or
cash deposits made in lieu of, or to secure the performance of, judgment or
appeal bonds in respect of such judgments and proceedings;

 

(f)Liens arising by operation of applicable requirements of law as a result of
the non-payment of lawful claims; provided, that such Liens do not encumber
property that, individually or in the aggregate, has a value greater than or
equal to $500,000 at any time;

 

39

 

 

(g)Liens of suppliers, carriers, materialmen, warehousemen, workmen or mechanics
and other similar Liens, in each case imposed by law or arising in the ordinary
course of business, and for amounts that are not yet overdue or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are maintained on the books of such Person to
the extent required by GAAP;

 

(h)pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than capital leases) sales or
other trade contracts (other than for the repayment of borrowed money) or (iii)
made in lieu of, or to secure the performance of, surety, customs, reclamation
or performance bonds (in each case not related to judgments or litigation);

 

(i)Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than capital leases) that, for each of the Liens in clauses (i) and
(ii) above, do not, in the aggregate, materially impair the value or
marketability of such real property or interfere with the ordinary conduct of
the business conducted and proposed to be conducted at such real property;

 

(j)Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related contractual obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person to the extent required by
GAAP;

 

(k)the title and interest of a lessor or sublessor in and to personal property
permitted to be leased or subleased under this Agreement (other than through a
capital lease), in each case extending only to such personal property;

 

(l)banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by any Loan Party in excess of those required by
applicable banking regulations;

 

(m)Liens arising by virtue of precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into in
the ordinary course of business;

 

(n)Liens representing any interest or title of a licensor, lessor or sublicensor
or sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease (other than any capital lease), license or sublicense or
concession agreement;

 

(o)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(p)deposits of Cash with the owner or lessor of premises to secure the
performance of its obligations under the lease for such premises, in each case
in the ordinary course of business;

 

(q)Liens that are contractual rights of set-off;

 

(r)Liens on the stock or equity interests of C&F Merger Sub, Inc. and/or Future
Today Inc; and

 

40

 

 

(s)Liens on Cash and Cash Equivalents securing obligations in respect of Hedge
Agreements.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by any Loan Party of:

 

(a)Inventory in the ordinary course of business;

 

(b)Non-exclusive licenses and similar arrangements for the use of the property
in the ordinary course of business;

 

(c)Worn-out, damaged or obsolete equipment;

 

(d)Property to another Loan Party;

 

(e)Cash Equivalents in the ordinary course of business and made to a Person that
is not an Affiliate of the Borrower if the proceeds of such conveyance, sale,
lease, transfer or disposition are retained as working capital with such Loan
Party;

 

(f)All or a portion of the assets included in the library of a Loan Party to a
non-Affiliate third party for cash; provided that: (i) no Event of Default has
occurred and is continuing on the date of, or would result after giving effect
to, any such sale or other disposition (actually and on a pro forma basis); (ii)
the Borrowing Base as of the date of any such sale or other disposition exceeds,
and would exceed after giving effect to any such sale or other disposition, the
aggregate principal amount of the Advances outstanding as of the date of any
such sale or other disposition; and (iii) the Borrower notifies the Bank of any
such sale or other disposition; or

 

(g)Other assets or property of the Loan Parties that do not in the aggregate
exceed One Hundred Thousand Dollars ($100,000.00) during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means, for any particular day, the variable rate of interest, per
annum, most recently announced by Bank, as its “prime rate,” whether or not such
announced rate is the lowest rate available from Bank.

 

“Prohibited Territory” means any person or country listed by OFAC as to which
transactions between a United States Person and that territory are prohibited.

 

“Reserves” means reserves established by Bank from time to time in its good
faith credit judgment, including to protect Bank’s interest in the Collateral,
to protect Bank against possible non-payment of Accounts for any reason by
Account debtors, to protect against the diminution in value of any Collateral,
to protect Bank against the possible non-payment of any Obligations, to protect
Bank for any unpaid taxes, to protect Bank in respect of any state of facts that
could constitute a default or Event of Default. For greater certainty, Reserves
may include reserves for (i) royalties, “due to producer” amounts and any other
residual payments or other amounts paid or payable to any third party in
connection with the ongoing use of any asset and/or (ii) a dilution reserve for
returns, short pays, holdbacks, credit memos, offsets and other dilutive items.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Revolving Line” means revolving Credit Extensions of up to Eighteen Million
Dollars ($18,000,000.00) in aggregate principal amount at any time outstanding.

 

41

 

 

“Revolving Maturity Date” means June 30, 2020; provided however that the
Revolving Maturity Date may be extended for two successive periods of one year
each at the sole discretion of the Bank so long as (i) no Event of Default has
occurred and is continuing as of the then scheduled Revolving Maturity Date and
(ii) provided that Borrower has given the Bank written notice of its intention
to extend the Revolving Maturity Date at least ninety (90) days prior to the
then scheduled Revolving Maturity Date. If the Borrower has given the Bank such
a notice, the Bank shall notify the Borrower within thirty (30) days after
receiving such notice as to whether the Revolving Maturity Date will be so
extended.

 

“S&P” means S&P Global Ratings, or any successor to its rating agency business.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Second Lien Loan Agreement” means the Second Lien Loan Agreement, dated as of
July 14, 2016, among the Borrower, Cortland Capital Market Services LLC, as the
Agent, and the lenders from time to time party thereto, as the same may amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time.

 

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Loan Agreement.

 

“Shout Fees” means amounts payable by Shout! Factory, LLC to Universal to pay
for services rendered by Borrower and/or its Subsidiaries pursuant to the
agreement between Shout! Factory, LLC and Universal.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

 

“Subordinated Debt” means any debt now or hereafter incurred by Borrower that is
subordinated in writing to the debt owing by Borrower to Bank on terms
reasonably acceptable to Bank (and identified as being such by Borrower and
Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through a
Subsidiary.

 

42

 

 

DEBTORS (INDIVIDUALLY AND COLLECTIVELY): CINEDIGM CORP., ADM CINEMA CORPORATION,
VISTACHIARA PRODUCTIONS INC., VISTACHIARA ENTERTAINMENT, INC., CINEDIGM
ENTERTAINMENT CORP., CINEDIGM ENTERTAINMENT HOLDINGS, LLC, CINEDIGM HOME
ENTERTAINMENT, LLC, DOCURAMA, LLC, DOVE FAMILY CHANNEL, LLC, CINEDIGM OTT
HOLDINGS, LLC, CINEDIGM PRODUCTIONS, LLC, COMIC BLITZ II LLC, VIEWSTER, LLC,
MATCHPOINT DIGITAL, LLC AND CON TV, LLC

 

SECURED PARTY:             EAST WEST BANK

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT

 

Except as set forth in the definition of “Collateral” in Exhibit A to this
Agreement, all personal property of the Loan Parties whether presently existing
or hereafter created or acquired, and wherever located, including, but not
limited to:

 

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts (including,
without limitation, the Collection Account), documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

 

(b)all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c)all trademarks, service marks, trade names and service names and the goodwill
associated therewith, together with the right to trademark and all rights to
renew or extend such trademarks and the right (but not the obligation) of
Secured Party to sue in its own name and/or in the name of the Debtor for past,
present and future infringements of trademark;

 

(d)all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the Code, as amended or supplemented
from time to time.

 

43

 

 

EXHIBIT C

 

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS Noon, P.S.T.

 

To: _________
FAX #: (408) 588-9688

 

DATE: _______ __, 2018      TIME: __________________

 

FROM:

 

CINEDIGM CORP.
Borrower's Name

 

TELEPHONE REQUEST (For Bank Use Only):

 

FROM:

____________________________________



Authorized Signer's Name

The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.

 

FROM:

 

____________________________________
Authorized Signature (Borrower)

 

_____________________________________________
Authorized Request & Phone #

 

PHONE #:

 

____________________________________



 

_____________________________________________
Received by (Bank) & Phone #

FROM ACCOUNT#: ____________________________________   (please include Note
number, if applicable) _____________________________________________ TO ACCOUNT
#: ____________________________________ Authorized Signature (Bank) (please
include Note number, if applicable)  

 

REQUESTED  TRANSACTION TYPE REQUESTED DOLLAR AMOUNT For Bank Use Only      
PRINCIPAL INCREASE* (ADVANCE) $__________________________________ Date Rec'd:
PRINCIPAL PAYMENT (ONLY) $__________________________________ Time:     Comp.
Status: YES NO OTHER INSTRUCTIONS:   Status Date:     Time:     Approval:      
 

 

All representations and warranties of Borrower stated in the Loan, Guaranty and
Security Agreement are true, correct and complete in all material respects as of
the date of the telephone request for and advance confirmed by this Loan
Advance/Paydown Request Form; provided, however, that those representations and
warranties the date expressly referring to another date shall be true, correct
and complete in all material respects as of such date.

 

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE?  (PLEASE CIRCLE ONE) YES NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS Fed Reference Number

Bank Transfer Number The items marked with an asterisk (*) are required to be
completed. *Beneficiary Name   *Beneficiary Account Number   *Beneficiary
Address   Currency Type US DOLLARS ONLY *ABA Routing Number (9 Digits)  
*Receiving Institution Name   *Receiving Institution Address   *Wire Amount $  
       

 

44

 

 

EXHIBIT D

 

BORROWING BASE CERTIFICATE

 

[Attached]

 

45

 

 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:        East West Bank

2350 Mission College Blvd., Suite 988

Santa Clara, CA 95054

Fax: (408) 588-9688

 

FROM:Cinedigm Corp. (“Borrower”)

 

The undersigned authorized Officer of Cinedigm Corp., hereby certifies that in
accordance with the terms and conditions of the Loan, Guaranty and Security
Agreement between Borrower and Bank (the "Agreement"), (i) Borrower is in
complete compliance for the period ending                     with all required
covenants, except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof. Attached herewith are the required documents supporting
the above certification. The Officer further certifies that these are prepared
in accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under "Complies" or
"Applicable" column.

 

REPORTING COVENANTS REQUIRED COMPLIES Company Prepared Monthly F/S Monthly, by
the end of the next month YES NO Compliance Certificate Monthly, by the end of
the next month YES NO Company prepared Audited and Unqualified F/S Annually,
within 120 days of FYE YES NO

Borrowing Base Cert.

 

Monthly, by the end of the next month YES NO

 

FINANCIAL COVENANTS REQUIRED ACTUAL COMPLIES TO BE TESTED MONTHLY, UNLESS
OTHERWISE NOTED:               Minimum  balance of cash and availability under
Revolving Line $1,000,000 $___________ YES NO Minimum ratio of (a) the sum of
(i) unrestricted Cash plus (ii) Accounts Receivable, divided by (b) Total Funded
Debt >1.15:1 ___________ : 1 YES NO

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,           Authorized Signer       Name:       Title:  

 

46

 

 

EXHIBIT F

 

DISBURSEMENT LETTER

 

CINEDIGM CORP.

 

The undersigned duly elected and acting officers of CINEDIGM CORP. (“Borrower”)
do hereby certify to EAST WEST BANK (“Bank”), in connection with that certain
Loan, Guaranty and Security Agreement dated as of ______ ___, 2018, by and among
Borrower, the other Loan Parties thereto and Bank (as modified, amended and/or
restated from time to time, the “Agreement”; with other capitalized terms used
below having the meanings ascribed thereto in the Agreement) that:

 

1.       The representations and warranties made by Borrower in Section 6 of the
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

 

2.       No event or condition has occurred that would constitute an Event of
Default.

 

3.       Borrower is in compliance with the covenants and requirements contained
in Sections 4, 9 and 10 of the Agreement.

 

4.       All conditions referred to in Section 3 of the Agreement to the making
of the Credit Extension(s) to be made on or about the date hereof have been
satisfied or waived by Bank.

 

5.       No Material Adverse Change has occurred.

 

6.       The undersigned is a Responsible Officer.

 

[Balance of Page Intentionally Left Blank]

 

47

 

 

7.       The proceeds of the Advances shall be disbursed as follows:

 

Loan Amount: $[______________] Less:    - Facility Fee ($71,250.00)  - Bank
Expenses ($[______________])  - Payoff Amount ($[______________])  - Bank
Expenses (Loeb & Loeb) ($[______________])*     Net Proceeds of the Advance $

 

8.       The aggregate proceeds of the Credit Extensions to be made on the
Closing Date shall be remitted as follows:

 

Payoff Amount [to be completed per Payoff Letter]:

 

Bank Name:

[_________] Bank Address: [_________] Account Number: [_________] ABA Number:
[_________] Reference: Cinedigm Corp.

 

Bank Expenses (Loeb & Loeb):

 

Bank Name: City National Bank Bank Address: [_________] Account Name:
[_________] Account Number: [_________] ABA Number: [_________] Reference:
[________________________]

 

Balance – credited to Borrower’s account at East West Bank

 

[Balance of Page Intentionally Left Blank]

 

* Legal fees and costs are through the Closing Date. Post-closing legal fees and
costs, payable after the Closing Date, to be invoiced and paid post-closing

 

48

 

 

Dated as of the date first set forth above.

 

  BORROWER:       CINEDIGM CORP.       By:                Name:   Title:      
BANK:       EAST WEST BANK       By:     Name:   Title:

 

[Signature Page to Disbursement Letter]

 

49

 

 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness (Exhibit A)

 

·Second Lien Loan Agreement, dated as of July 14, 2016, among the Company, the
lenders party thereto and Cortland Capital Market Services LLC, as
Administrative and Collateral Agent, as amended.

 

·Convertible Subordinated Promissory Note dated October 9, 2018 issued by
Cinedigm Corp. to the order of MingTai Investment LP, in the principal amount of
Five Million Dollars ($5,000,000.00).

 

·Limited Recourse Pledge Agreement, dated as of February 28, 2013, made by
Cinedigm Digital Cinema Corp. in favor of Prospect Capital Corporation, as
Collateral Agent, and Limited Recourse Guaranty Agreement, dated as of February
28, 2013, made by Cinedigm Digital Cinema Corp. in favor of Prospect Capital
Corporation, as Collateral Agent and as Administrative, in each case in
connection with the Term Loan Agreement, dated as of February 28, 2013, by and
among Cinedigm DC Holdings, LLC, Access Digital Media, Inc., Access Digital
Cinema Phase 2, Corp., the Guarantors party thereto, the Lenders party thereto
and Prospect Capital Corporation as Administrative Agent and Collateral Agent.

 

·Loan Agreement dated as of July 20, 2018 with Bison Global Investment SPC for
and on behalf of Global Investment SPC - Bison Global No.1 SP.

 

Permitted Investments (Exhibit A)

 

·Investments in the Excluded Subsidiaries in existence on the Closing Date.

 

Permitted Liens (Exhibit A)

 

·Liens pursuant to Second Lien Loan Agreement, dated as of July 14, 2016, among
the Company, the lenders party thereto and Cortland Capital Market Services LLC,
as Administrative and Collateral Agent, as amended.

 

Prior Names (Section 6.4)

 

·Cinedigm Digital Cinema Corp. (former name of Cinedigm Corp.; changed on
September 25, 2013)

 

·GVE Newco, LLC (former name of Cinedigm Home Entertainment LLC; changed on
October 24, 2013)

 

Litigation (Section 6.5)

 

None.

 

50

 

 

CORPORATE BORROWING CERTIFICATE

 



 

Borrower:   CINEDIGM CORP. Date:  ______ __, 2018 Bank: EAST WEST BANK  

 

I hereby certify as follows, as of the date set forth above:

 

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation has not been amended,
annulled, rescinded, revoked or supplemented, and remains in full force and
effect as of the date hereof.

 

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name   Title   Signature  

Authorized to

Add or Remove

Signatories

            ¨             ¨             ¨             ¨

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from East West Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

51

 

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

  CINEDIGM CORP.         By:               Name:       Title:    

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.
                         [print title]

 

  By:     Name:     Title:    

 

52

 

 

EAST WEST BANK

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolving Line)

 

Name: CINEDIGM CORP.  Date: _______ __, 2018

 

$ credited to deposit account No. ___________ when Advances are requested or
disbursed to Borrower by cashier’s check or wire transfer   Amounts paid to
others on your behalf: $ to East West Bank for accounts receivable audit
(estimate) $ to Bank counsel fees and expenses $ to _______________ $ to
_______________ $ TOTAL (AMOUNT FINANCED)    



 

Upon consummation of this transaction, this document will also serve as the
authorization for East West Bank to disburse the loan proceeds as stated above.

 

      Signature   Signature

 

53

 

 

USA PATRIOT ACT

 

NOTICE

OF

CUSTOMER IDENTIFICATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.

 

54

 

 

DEBTOR:       [CINEDIGM CORP., ADM CINEMA CORPORATION, VISTACHIARA PRODUCTIONS
INC., VISTACHIARA ENTERTAINMENT, INC., CINEDIGM ENTERTAINMENT CORP., CINEDIGM
ENTERTAINMENT HOLDINGS, LLC, CINEDIGM HOME ENTERTAINMENT, LLC, DOCURAMA, LLC,
DOVE FAMILY CHANNEL, LLC, CINEDIGM OTT HOLDINGS, LLC, CINEDIGM PRODUCTIONS, LLC,
COMIC BLITZ II LLC, VIEWSTER, LLC AND MATCHPOINT DIGITAL, LLC]

 

SECURED PARTY: EAST WEST BANK

 

EXHIBIT A to UCC Financing Statement

 

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

 

Except as set forth in the Loan, Guaranty and Security Agreement dated as of
March 30, 2018 among the Debtor, certain other Loan Parties and the Secured
Party, as from time to time amended, all personal property of Borrower (herein
referred to as “Borrower” or “Debtor”) whether presently existing or hereafter
created or acquired, and wherever located, including, but not limited to:

 

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b)all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c)all trademarks, service marks, trade names and service names and the goodwill
associated therewith, together with the right to trademark and all rights to
renew or extend such trademarks and the right (but not the obligation) of
Secured Party to sue in its own name and/or in the name of the Debtor for past,
present and future infringements of trademark;

 

(d)all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code.

 





55

